FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10574

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00074-LRH

  v.
                                                 MEMORANDUM *
GERLY ALVAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Gerly Alvarez appeals from the district court’s judgment and challenges the

51-month sentence imposed following his guilty-plea conviction for being a

deported alien found unlawfully in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarez contends that the district court imposed a substantively

unreasonable sentence in light of his mitigating factors, namely his troubled youth,

strides towards rehabilitation, and the minor nature and age of his prior

convictions. The district court did not abuse its discretion in imposing Alvarez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the

bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

fact that Alvarez’s offense involved an attempt to smuggle illegal aliens across the

border. See id.

      AFFIRMED.




                                          2                                   12-10574